Citation Nr: 0306051	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00-18 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
February 1967 to January 1991.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1999 rating decision by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The veteran has raised a claim of total disability due to 
individual unemployability in his substantive appeal.  This 
matter is referred to the RO.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation, in part, provides for notice and assistance to 
claimants for VA benefits.  Implementing regulations have now 
been promulgated.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The new law and implementing regulations apply in 
the instant case.  

Here, the veteran has never been informed of the enactment, 
or the substantive provisions, of the VCAA.  The veteran must 
be informed of what evidence would be beneficial in 
substantiating his claims, and of the relative 
responsibilities of VA and the veteran in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the rating schedule has been 
amended with regard to disabilities of the back, and the 
veteran's claim has not been considered under the new 
criteria.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Here, the Board 
notified the veteran of the amended rating schedule in 
October 2002 correspondence, but the claim has not yet been 
considered under the amended criteria.

In light of the foregoing, a REMAND is required for the 
following actions:

1)  The veteran should be provided with 
notice of the enactment and provisions of 
the VCAA, including specific information 
regarding what evidence VA has obtained 
or will obtain on his behalf, and what 
evidence or information the veteran is 
responsible for obtaining or providing.  
If further evidence is identified, the VA 
should take appropriate steps to 
associate it with the claims file.  

2)  The RO should schedule the veteran 
for an orthopedic examination to evaluate 
the current status of his low back 
disorder.  The examiner should be 
informed of the amended rating schedule 
and asked to opine regarding the extent 
of the veteran's disability in light of 
the new criteria.

3)  Following completion of the above, 
the claim should be reviewed, and the 
"new" criteria should be considered 
alternatively from their effective date.  
If it remains denied, the RO should 
provide the veteran and his 
representative with an appropriate 
supplemental statement of the case.  They 
should have the opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

